Exhibit 10.3

Non-Employee Director Grant Form

NON-EMPLOYEE DIRECTOR

RESTRICTED STOCK GRANT AGREEMENT

[NAME]

 

  Re: Syniverse Holdings, Inc. Grant of Restricted Stock

Dear                      (the “Grantee”):

Syniverse Holdings, Inc. (the “Company”) is pleased to advise you that, pursuant
to the Company’s Amended and Restated 2006 Long-Term Equity Incentive Plan (the
“Plan”), the Company has granted to you shares of the Company’s Common Stock,
par value $0.001 per share, as set forth below (the “Restricted Shares”),
subject to the terms and conditions set forth in this Agreement (the
“Agreement”). Capitalized terms used herein but not defined herein shall have
the meanings ascribed to such terms in the Plan.

 

Grant Date:

 

 

Total Number of Restricted Shares:

 

 

 

Vesting Dates and Number

  

Date

  

Number

of Restricted Shares that shall vest:

     

(Ratable vesting over 3 years)

  

 

  

 

  

 

  

 

  

 

  

 

1. Issuance of Shares. In consideration of the Grantee’s service as a
non-employee director (a “director” or “Grantee”) of the Company, the Restricted
Shares shall be issued to the Grantee, and shall be fully paid and nonassessable
and shall be represented by a certificate or certificates issued in the name of
the Grantee and endorsed with an appropriate legend referring to the
restrictions hereinafter set forth.

2. Conformity with Plan. The grant of Restricted Shares is intended to conform
in all respects with, and is subject to all applicable provisions of, the Plan
(which is incorporated herein by reference). Inconsistencies between this
Agreement and the Plan shall be resolved in accordance with the terms of the
Plan. By executing and returning the enclosed copy of this Agreement, you
acknowledge your receipt of this Agreement and the Plan and agree to be bound by
all of the terms of this Agreement and the Plan.

3. Restrictions on Transfer of Shares. The Restricted Shares may not be sold,
assigned, transferred, conveyed, pledged, exchanged or otherwise encumbered or
disposed of (each, a “Transfer”) by the Grantee, except to the Company or as
permitted under the Plan, unless and until they have become nonforfeitable as
provided in Section 4 hereof. Any purported encumbrance or disposition in
violation of the provisions of this section or the Plan shall be void AB INITIO,
and the other party to any such purported transaction shall not obtain any
rights to or interest in the Restricted Shares. As and when permitted by the
Plan, the Committee may in its sole discretion waive the restrictions on



--------------------------------------------------------------------------------

transferability with respect to all or a portion of the Restricted Shares.
Notwithstanding the foregoing, Grantee may not Transfer Restricted Shares which
have become nonforfeitable as provided in Section 4 hereof unless such
Restricted Shares are registered pursuant to the Securities Act of 1933 (the
“Securities Act”), are sold under Rule 144 promulgated under the Securities Act
or unless the Company, after consultation with counsel, and its counsel agree
with Grantee that such Transfer is not required to be registered under the
Securities Act.

4. Forfeiture of Shares. If the Grantee ceases to be a director of the Company
for any reason, any non-vested Restricted Shares shall be forfeited by the
Grantee to the Company without further consideration or any act or action by
Grantee or the Company and the certificate(s) representing the non-vested
portion of the Restricted Shares so forfeited shall be canceled as of the date
of such termination of service.

5. Dividend, Voting and Other Rights. Except as otherwise provided in this
Agreement, from and after the Grant Date, the Grantee shall have all of the
rights of a stockholder with respect to the Restricted Shares, including the
right to vote the Restricted Shares and receive any dividends that may be paid
thereto, provided, however, that any additional Common Stock or other securities
that the Grantee may become entitled to receive pursuant to a stock dividend,
stock split, recapitalization, combination of shares, merger, consolidation,
separation or reorganization or any other change in the capital structure of the
Company shall be subject to the same risk of forfeiture, certificate delivery
provisions and restrictions on transfer as the forfeitable Restricted Shares in
respect of which they are issued or transferred and shall become Restricted
Shares for the purposes of this Agreement, and provided further that, any
dividend paid with respect to unvested Restricted Shares for which an election
under Section 83(b) of the Code has not been made (i) constitutes compensation
income subject to all applicable tax withholding and (ii) shall be paid on or
about the date such dividend is paid to holders of the Company’s Common Stock
generally, but in any event not later than the later of (A) the calendar year in
which such dividend is declared and (B) the fifteenth (15th) day of the third
month following the date such dividend is declared.

6. Confidentiality and Non-Interference.

(a) Obligation to Maintain Confidentiality. You acknowledge that the
confidential or proprietary information and data (including trade secrets) of
the Company or any of its Subsidiaries obtained by you while in service of the
Company (including, without limitation, prior to the date of this Agreement)
(“Confidential Information”) are the property of the Company or such
Subsidiaries, including information concerning acquisition opportunities in or
reasonably related to the Company’s business or industry of which you become
aware during the period of your service. Therefore, you agree that you will not
disclose to any unauthorized person, group or entity or use for your own account
any Confidential Information without the Board’s written consent, unless and to
the extent that the Confidential Information, (i) becomes generally known to and
available for use by the public other than as a result of your acts or omissions
to act, (ii) was known to you prior to your service with the Company, or
(iii) is required to be disclosed pursuant to any applicable law or court order.
You shall use reasonable best efforts to deliver to the Company at the time your
service with the Company ceases for any reason, or at any other time the Company
may request, all memoranda, notes, plans, records, reports, computer tapes,
printouts and software and other documents and data (and copies thereof)
relating to the Confidential Information, or the business of the Company and its
Subsidiaries and Affiliates (including, without limitation, all acquisition
prospects, lists and contact information) which you may then possess or have
under your control, but excluding financial information of the Company relating
to your ownership of Restricted Shares, which information will nonetheless
continue to constitute Confidential Information.



--------------------------------------------------------------------------------

(b) Third Party Information. You understand that the Company and its
Subsidiaries and Affiliates will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s and its Subsidiaries and Affiliates’ part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. During the period of your service to the Company and thereafter, and
without in any way limiting the provisions of Section 6(a) above, you will hold
Third Party Information in the strictest confidence and will not disclose to
anyone (other than personnel and consultants of the Company or its Subsidiaries
and Affiliates who need to know such information in connection with their work
for the Company or its Subsidiaries and Affiliates) or use, except in connection
with your services as a director of the Company, Third Party Information unless
expressly authorized by the General Counsel of the Company in writing or unless
and to the extent that the Third Party Information, (i) becomes generally known
to and available for use by the public other than as a result of your acts or
omissions to act, (ii) was known to you prior to your service as a director of
the Company, or (iii) is required to be disclosed pursuant to any applicable law
or court order.

(c) Use of Information of Prior Employers. During your service as a director,
you will not improperly use or disclose any confidential information or trade
secrets, if any, of any former employers or any other person to whom you have an
obligation of confidentiality, and will not bring onto the premises of the
Company, its Subsidiaries or Affiliates any unpublished documents or any
property belonging to any former employer or any other person to whom you have
an obligation of confidentiality unless consented to in writing by the former
employer or person. You will use in the performance of your duties only
information which is (i)(x) common knowledge in the industry or (y) is otherwise
legally in the public domain, (ii) is otherwise provided or developed by the
Company, its Subsidiaries or Affiliates or (iii) in the case of materials,
property or information belonging to any former employer or other person to whom
you have an obligation of confidentiality, approved for such use in writing by
such former employer or person.

(d) Non-Interference. You acknowledge that in the course of your service as a
director you will become familiar with the Company’s or its Subsidiaries’ trade
secrets and with other confidential information concerning the Company or its
Subsidiaries and that your services will be of special, unique and extraordinary
value to the Company or its Subsidiaries. Therefore, you agree not directly or
indirectly through another entity, (i) induce or attempt to induce any employee
of the Company or any of its Subsidiaries to leave the employ of the Company or
such Subsidiary, or in any way interfere with the relationship between the
Company or any of its Subsidiaries and any employee thereof, or (ii) induce or
attempt to induce any customer, developer, client, member, supplier, licensee,
licensor, franchisee or other business relation of the Company or any of its
Subsidiaries to cease doing, or substantially reduce, business with the Company
or such Subsidiary, or in any way interfere with the relationship between any
such customer, developer, client, member, supplier, licensee or business
relation and the Company or any of its Subsidiaries (including, without
limitation, making any negative statements or communications about the Company
or any of its Subsidiaries).

(e) Acknowledgments. You acknowledge that the provisions of this Section 6 are
(i) in addition to, and not in limitation of, any obligation of yours under the
terms of any agreement with the Company, (ii) the issuance of the Restricted
Shares by the Company and (iii) additional good and valuable consideration as
set forth in this Agreement. You agree and acknowledge that the potential harm
to the Company or its Subsidiaries of the non-enforcement of this Section 6
outweighs any potential harm to you of its enforcement by injunction or
otherwise. You acknowledge that you has carefully read this Agreement and have
given careful consideration to the restraints imposed upon you by this
Agreement, and are in full accord as to their necessity for the reasonable and
proper protection of confidential and proprietary information of the Company,
its Subsidiaries and Affiliates now existing or



--------------------------------------------------------------------------------

to be developed in the future. You expressly acknowledge and agree that each and
every restraint imposed by this Agreement is reasonable with respect to subject
matter, time period and geographical area.

7. Limitation on Rights of Participants. Nothing in this Agreement shall
interfere with or limit in any way the right of the Board or its stockholders to
terminate your duties as a director at any time (with or without Cause), nor
confer upon you any right to continue as a director of the Company for any
period of time, or to continue your present (or any other) rate of director
compensation, each as governed by the Company’s certificate of incorporation,
bylaws, compensation plans or applicable law.

8. Remedies. The parties hereto shall be entitled to enforce their rights under
this Agreement specifically, to recover damages by reason of any breach of any
provision of this Agreement and to exercise all other rights existing in their
favor. The parties hereto acknowledge and agree that money damages would not be
an adequate remedy for any breach of the provisions of this Agreement and that
any party hereto may, in its sole discretion, apply to any court of law or
equity of competent jurisdiction for specific performance and/or injunctive
relief (without posting bond or other security) in order to enforce or prevent
any violation of the provisions of this Agreement.

9. Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors and permitted assigns of the parties hereto whether so expressed or
not.

10. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

11. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall constitute an original, but all of which taken
together shall constitute one and the same Agreement.

12. Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

13. Governing Law. THE VALIDITY, CONSTRUCTION, INTERPRETATION, ADMINISTRATION
AND EFFECT OF THE PLAN, AND OF ITS RULES AND REGULATIONS, AND RIGHTS RELATING TO
THE PLAN AND TO THIS AGREEMENT, SHALL BE GOVERNED BY THE SUBSTANTIVE LAWS, BUT
NOT THE CHOICE OF LAW RULES, OF THE STATE OF DELAWARE.

14. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally or
mailed by certified or registered mail, return receipt requested and postage
prepaid, to the recipient. Such notices, demands and other communications shall
be sent to you at the address then currently on file with the Company, or at any
other address provided by you in a written notice to the Company and to the
Company at Syniverse Holdings, Inc., 8125 Highwoods Palm Way, Tampa, Florida
33647-1765, Attn: General Counsel, or to such other address or to the attention
of such other person as the Company has specified by prior written notice to
you.



--------------------------------------------------------------------------------

15. Entire Agreement. This Agreement and the terms of the Plan constitute the
entire understanding between you and the Company, and supersede all other
agreements, whether written or oral, with respect to your Restricted Shares.

Signature Page to Restricted Stock Grant Agreement

Please execute the extra copy of this Agreement in the space below and return it
to Syniverse Holdings, Inc. to confirm your understanding and acceptance of the
agreements contained in this Agreement.

 

Very truly yours,

Syniverse Holdings, Inc.. By:  

 

Name:   Tony G. Holcombe Title:   Chief Executive Officer and President

 

Enclosures:   1.   Extra copy of this Agreement     Copy of the Plan Prospectus
    Copy of the Plan

The undersigned hereby acknowledges having read this Agreement and the Plan and
hereby agrees to be bound by all provisions set forth herein and in the Plan.

Dated as of                          , 2009

   GRANTEE